Citation Nr: 0808683	
Decision Date: 03/14/08    Archive Date: 03/20/08	

DOCKET NO.  06-06 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from April 1968 to 
December 1969.  There was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The case is now ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on the appeal has been requested or 
obtained.  

2.  Although the veteran was likely exposed to some degree of 
acoustic trauma from working as an aircraft mechanic during 
service, he denied hearing loss at service separation, he 
continued working in aircraft maintenance for decades after 
service separation, hearing loss is first objectively 
demonstrated some 35 years after service separation in July 
2004, and the only competent clinical opinion on file is 
against the veteran's claim.  



CONCLUSION OF LAW 

Hearing loss was not incurred or aggravated in active 
military service nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in March 2004, 
prior to the issuance of the rating decision now on appeal 
from August 2004.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records were already on 
file.  Certain private medical records were collected and the 
veteran was provided a VA examination with claims folder 
review and a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  Other than written argument, the 
veteran submitted no objective evidence in support of his 
claim.  All known available evidence has been collected, and 
the VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss), which are shown to 
have become manifest to a compensable degree within one year 
after service separation.  38 U.S.C.A. § § 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).

For VA purposes, impaired hearing will not be considered to 
be a disability, until and unless any of the auditory 
thresholds at the relevant frequencies for speech at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second) is 
40 decibels or greater, or when the thresholds for at least 
three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  
Additionally, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that thresholds above 20 decibels 
indicate at least some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

Analysis:  The veteran filed his initial claim for service 
connection for hearing loss in July 2004, some 35 years after 
he was separated from service.  In written statements, he has 
argued that current hearing loss is attributable to his 
exposure to the acoustic trauma associated with working as an 
aircraft mechanic during service.  Service personnel records 
do document the veteran's military occupation as an aircraft 
mechanic, and it appears that he worked on helicopter turbine 
engines during such service in 1968 and 1969.

The service medical records reflect normal hearing at the 
time the veteran was examined for enlistment.  The records 
otherwise contain no complaints, treatment, findings or 
diagnosis for hearing loss at any time during service.  No 
audiometric examination was performed at service separation, 
but the veteran did complete a report of medical history at 
that time, and specifically indicated that he did not have 
hearing loss, running ears or ear trouble at service 
separation.  Following this December 1969 service separation 
examination, there is an essential absence of any objective 
evidence documenting that the veteran sought or required 
treatment for hearing loss at any time thereafter.  

Private medical records on file do include records of the 
veteran's treatment for diabetes from 2000 forward.  These 
records indicate he was provided a physical examination in 
December 2000, and at that time it was specifically noted 
that the veteran had no "ringing in the ears or trouble 
hearing."  These and other records of VA also include no 
complaints or findings of hearing loss.  

Other records on file also document that the veteran 
continued working as an aircraft mechanic after service.  He 
was employed by Trans World Airlines from at least 1973, and 
in 2002 he continued working as an aircraft mechanic for 
American Airlines.

In March 2004, the veteran filed a claim for service 
connection for tinnitus, but not bilateral hearing loss.  
This claim also included some standard language requesting 
consideration of any claims reasonably raised by the 
evidence, so the RO inferred a claim for service connection 
for bilateral hearing loss.

In July 2004, the veteran was provided a VA audiometric 
examination which included a review of the claims folder.  
Audiometric testing resulted in a finding that the veteran 
had hearing within normal limits on the right, but a mild to 
moderate high frequency sensorineural hearing loss on the 
left.  The testing results revealed that the veteran did not 
meet the threshold criteria for recognition of hearing loss 
as a disability for VA purposes for the left ear, but he did 
for the right ear.  Although three of the five relevant 
decibel thresholds for speech for the right ear were above 
20, and 3 of the relevant thresholds for speech were above 20 
for the left ear, CNC speech recognition score for the right 
ear was only 88 percent while for the left ear was 94 
percent.  It was, in fact, only the 88 percent speech 
recognition score for the right ear which qualified that ear 
for recognition of VA hearing loss disability under 38 C.F.R. 
§ 3.385.  After completing a review of the claims folder and 
current testing, it was the VA audiologist's opinion that it 
was less than likely that current hearing loss was 
attributable to incidents of service.  The audiologist found 
it noteworthy that there was no objective evidence of hearing 
loss at any time during service, and that the veteran had 
affirmatively endorsed that he did not have hearing loss at 
the time he was examined for separation from service.  

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claim for service connection 
for bilateral hearing loss.  In support of this finding the 
Board would point out that there is no objective evidence of 
hearing loss in the service medical records, the veteran 
reported he did not have hearing loss at service separation, 
there is a complete absence of any objective evidence 
revealing a chronicity of hearing loss symptoms at any time 
during or for some 35 years after service, the veteran denied 
hearing loss and tinnitus in 2000, and the only competent 
clinical opinion on file is against the veteran's claim.  

Although the veteran has argued that his exposure to acoustic 
trauma during service must have caused his current hearing 
loss, the veteran is not shown to have the requisite medical 
expertise to provide a competent clinical opinion that 
hearing loss first demonstrated 35 years after such exposure 
was the causal origin of currently documented hearing loss.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Although the veteran reported during VA audiometric 
examination that he continued to work as an aircraft mechanic 
for many years after service and that he faithfully wore 
hearing protection during all such employment, the fact 
remains that the record contains no competent clinical 
evidence or opinion supporting his claim.  A preponderance of 
the objective evidence on file is against the claim for 
service connection for hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


